        Case 4:21-cv-00726-DMR Document 13 Filed 02/17/21 Page 1 of 3




1    GEARINGER LAW GROUP
2    740 FOURTH STREET
     SANTA ROSA, CALIFORNIA 95404
3    Tel. (415) 440-3102
     brian@gearingerlaw.com
4    BRIAN GEARINGER (State Bar #146125)
5
     PAUL NATHAN (State Bar #262697)
6    LAW OFFICES OF PAUL H. NATHAN
     72A Main Street
7
     Tiburon, California 94920
8    Telephone:            415-341-1144
     Facsimile:            415-341-1155
9
     Attorneys for Plaintiff I.R., a minor
10

11
                                IN THE UNITED STATES DISTRICT COURT
12

13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        SAN FRANCISCO DIVISION
15

16
     I.R. a minor, through her Guardian Ad Litem,               )   Case No.: 4:21-cv-00726
     SHERRI RODRIGUEZ,                                          )
17                                                              )   PETITION AND ORDER FOR
                          Petitioner,                           )   APPOINTMENT OF GUARDIAN
18                                                              )   AD LITEM
19                             v.                               )
                                                                )   Action Filed: January 29, 2021
20   PETALUMA CITY SCHOOLS , STEFAN                             )   Trial Date: Not Yet Set
     SCHAEFFER, OFFICER DAN MILLER,                             )
21
     KRISTINA LEWIS, NATHAN CONTE,                              )
22   HAYLEI WATSON WHITE, ALYSSA                                )
     HODGES, PAYTON YEOMAS, KIM LEWIS                           )
23   a.k.a. KIM BADENHOP, NICOLE WATSON,                        )
     PETER M. WATSON, AMANDA M.                                 )
24
     LORENZEN, TRISHA L. CONTE,                                 )
25   JONATHAN L. CONTE, and DOES 1 to 80,                       )
                                                                )
26                       Defendants.                            )
                                                                )
27
                                                                )
28                                                              )

                                                          -1-

     I.R. v. Petaluma City Schools District, et al., Case No. 4:21-cv-00726
     PETITION AND ORDER FOR APPOINTMENT GUARDIAN AD LITEM
           Case 4:21-cv-00726-DMR Document 13 Filed 02/17/21 Page 2 of 3




1             Petitioner, SHERRI RODRIGUEZ, states as follows:
2
              1.     I am the mother of I.R., a minor of the age of 15 years.
3
              2.     On January 29, 2021, I.R., filed an action against the PETALUMA CITY
4
     SCHOOLS, STEFAN SCHAEFFER, OFFICER DAN MILLER, KRISTINA LEWIS, NATHAN
5
     CONTE, HAYLEI WATSON WHITE, ALYSSA HODGES, PAYTON YEOMAS, KIM LEWIS
6
     A.K.A. KIM BADENHOP, NICOLE WATSON, PETER M. WATSON, AMANDA M.
7
     LORENZEN, TRISHA L. CONTE, JONATHAN L. CONTE, And DOES 1 to 80 for Federal
8
     Civil Rights Violations, Negligence, Battery and Assault. The action stems from an incident in
9
     which I.R. was injured while in the care of Defendants.
10
              3.     I have full custody of I.R. and no previous petition for appointment of guardian ad
11
     litem had been filed in this matter.
12

13            4.     My address is 3172 N. Rainbow Blvd., PMB 31291, Las Vegas NV 89108. I am a

14   competent and responsible person, and fully competent to act as a guardian ad litem for I.R.

15            5.     The address of I.R. is: 3172 N. Rainbow Blvd., PMB 31291, Las Vegas NV

16   89108.
17            6.     I am willing to act as guardian ad litem for C.M., as confirmed by my consent
18   attached hereto.
19            WHEREFORE, Petitioner moves the Court for an order appointing her as guardian ad
20   litem of C.M. for the purpose of bringing and maintaining an action against the John Swett Unified
21
     School District, Sonya Graffam, and Does 1 to 50.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                          -2-

     I.R. v. Petaluma City Schools District, et al., Case No. 4:21-cv-00726
     PETITION AND ORDER FOR APPOINTMENT GUARDIAN AD LITEM
        Case 4:21-cv-00726-DMR Document 13 Filed 02/17/21 Page 3 of 3




1            I declare under penalty of perjury that the foregoing is true and correct.
2            Executed this 9th day of February, 2021, at Santa Rosa, California.
3                                                     GEARINGER LAW GROUP
4

5

6
                                                      By: /s/ Brian Gearinger
7                                                     BRIAN GEARINGER
                                                      Attorneys for Plaintiff I.R., a Minor, through her
8                                                     Guardian ad Litem, Sherri Rodriguez

9
                                  CONSENT TO ACT AS GUARDIAN AD LITEM
10
             I, Sherri Rodriguez, consent to act as guardian ad litem in the above action
11
     Dated: February 9, 2021
12

13

14                                                              _________________________________
                                                                SHERRI RODRIGUEZ
15

16
                                                      ORDER
17
             The petition for an order appointing Sherri Rodriguez as guardian ad litem of I.R. is
18
                                                                           ISTRIC
19
     GRANTED.
                                                                      TES D      TC
                                                                    TA
                                                                                         O

     IT IS SO ORDERED
                                                                S




20
                                                                                          U
                                                             ED




                                                                                           RT

                                                                                        D
                     17, 2021                                                    RDERE
                                                         UNIT




21   Dated: February ___                                                  OO
                                                                  IT IS S
                                                                                                 R NIA


22
                                                      _________________________________
                                                      THE HONORABLE DONNA M. u           RYU
23
                                                                                 M  . Ry
                                                         NO




                                                                             nna
                                                      United States DistrictoCourt Magistrate
                                                                    Judge D
                                                                                                 FO




24
                                                           RT




                                                                                             LI




                                                                  ER
                                                                H




25
                                                                                          A




                                                                       N                     C
                                                                                         F
26                                                                         D IS T IC T O
                                                                                 R
27

28

                                                          -3-

     I.R. v. Petaluma City Schools District, et al., Case No. 4:21-cv-00726
     PETITION AND ORDER FOR APPOINTMENT GUARDIAN AD LITEM
